United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                      March 1, 2006
                                   FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                         ____________                                    Clerk
                                         No. 05-30536
                                         ____________


               UNITED STATES OF AMERICA,


                                             Plaintiff - Appellant,

               versus


               RICHARD ROWAN, II,


                                             Defendant - Appellee.



                          Appeal from the United States District Court
                             For the Western District of Louisiana
                                  USDC No. 6:04-CR-60010



Before JOLLY, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

       We VACATE Rowan’s sentence and REMAND to the district court for re-sentencing

pursuant to United States v. Duhon, No. 05-30387 (5th Cir. Feb. 17, 2006).




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.